Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Roger Lee, Loughry, Sr., appeals the magistrate judge’s * order granting Defendant’s motion to dismiss Loughry’s civil action for lack of jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons identified in the magistrate judge’s order. See Loughry v. Colvin, No. 1:14—cv-02208-SAG (D.Md. Jan. 21, 2015). We deny Loughry’s motions for summary judgment and discovery. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 With the parties’ consent, the magistrate judge exercised jurisdiction over this litigation, as authorized by 28 U.S.C. § 636(c)(1) (2012).